Citation Nr: 0731980	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
December 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The veteran was scheduled to appear for a Board hearing at 
the RO in June 2007.  However, he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
38 C.F.R. § 20.704(d).

The claim of entitlement to a total disability rating due to 
individual unemployability (TDIU) is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

 1. The veteran does not have a current low back disability.

2.  The veteran has a current cervical spine disability 
caused by inservice injuries.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  This was accomplished in this case.  
The notification in July 2002 substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims for service 
connection.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection; regarding the low back claim, no 
new disability rating or effective date for award of benefits 
will be assigned as the claim was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As this decision grants service connection for a 
cervical spine disability, the veteran will have the 
opportunity to contest the degree of disability and effective 
date subsequent to RO action on this issue.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time

B.  Analysis  

The veteran's service medical records reveal a history of 
being involved in motor vehicle accidents in 1980, 1995, and 
1996.  He fell from a roof in 1997.  He was involved in 
another motor vehicle accident in December 1998.  Emergency 
room examination noted no neck or back pain.  A private 
chiropractic report dated in January 1999 diagnosed cervical 
and lumbar sprain; and noted that the veteran stated that he 
had not experienced prior symptoms similar to his current 
complaints, and was symptom free at the time of his December 
1998 motor vehicle accident.  Private chiropractic radiology 
reports dated in December 1998 and February 1999 noted no 
lumbar hypertrophic degenerative changes or fracture.  A 
February 1999 report noted no evidence of progression of 
cervical hypertrophic degenerative changes.  Private 
osteopathic physician notes from February to May 1999 
diagnosed flexion/extension injury to the cervical spine; 
spasm of the cervical, thoracic, and lumbar spine; and 
degenerative joint disease (DJD) of the lumbar spine, 
although there was no x-ray or other evidence to support the 
diagnosis of DJD.  

A May 2003 VA spine examination report found that the veteran 
had straightening of the cervical spine which could be due to 
the position during X-ray, and lumbago without residuals.  
Lumbago is defined as pain in the lumbar region.  Dorland's 
Illustrated Dictionary 956 (27th ed. 1988).  A private 
treatment note indicated that cervical spine X-rays taken in 
June 2005 found intervertebral disc degeneration.  

The veteran contends that his multiple injuries in service 
caused the current disabilities of his lumbar and cervical 
spine.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Although the 
veteran may testify as to symptoms he perceives to be 
manifestations of a disability, the questions of whether a 
chronic disability is currently present and related to 
service require skill in diagnosis, and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Regarding his low back claim, the veteran's post-service 
medical records are negative for any diagnosis of a current 
lumbar spine disability.  The May 2003 VA spine diagnosed 
residuals of low back pain, and treatment records note his 
complaints of low back pain.  Pain alone is not a disability, 
and service connection cannot be granted absent a disability.  
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  

Regarding his cervical spine claim, the veteran sustained 
injuries to his cervical spine in service and a post-service 
X-ray report diagnosed cervical intervertebral disc 
degeneration; therefore, service connection for a cervical 
spine disability is warranted.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a cervical spine 
disability is granted.  


REMAND

The veteran's appeal for TDIU is inextricably intertwined 
with the newly service- connected cervical spine issue, 
inasmuch as the grant of service connection and subsequent 
assignment of a rating could affect the outcome of the TDIU 
claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Accordingly, consideration of the TDIU claim must be deferred 
to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice and assistance 
requirements pursuant to 38 U.S.C.A. §§ 
5102-5103A, and 5107 (West 2002 & Supp. 
2007) have been met.

2.  After assigning the veteran a rating 
for his newly service-connected cervical 
spine disability, schedule the veteran 
for a VA examination to obtain an opinion 
with respect to his employability, based 
upon his service-connected disabilities.

3.  Then, readjudicate the veteran's 
claim for TDIU.  If the benefit sought is 
not granted, provide the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before the claim is returned to the 
Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


